Citation Nr: 1628568	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-41 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic joint pain, to include of the back, feet, knees and elbows. 
 
2.  Entitlement to service connection for a chronic disability of the gastrointestinal system. 
 
3.  Entitlement to service connection for a chronic disability of the respiratory system, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was later transferred to the Atlanta, Georgia RO. 

In February 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO; a transcript of that hearing has been associated with the record. 

In May 2015, the Board remanded this claim for further development.  The case has now been returned for appellate review.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a chronic disability of the gastrointestinal system and entitlement to service connection for a chronic disability of the respiratory system, to include sinusitis and allergic rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Joint pain of the back, feet, knees and elbows, variously diagnosed as lumbar degenerative joint disease, calcaneal spurs and bilateral degenerative joint disease of the first metatarsophalangeal joints, knee strain and right elbow epicondylitis, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in the Southwest Asia theatre of operations.  

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of any other joint disorders of the back, feet, knees and elbow, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for joint pain of the back, feet, knees and elbows, variously diagnosed as lumbar degenerative joint disease, calcaneal spurs and bilateral degenerative joint disease of the first metatarsophalangeal joints, knee strain and right elbow epicondylitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Analysis
Contentions
The Veteran is seeking service connection for chronic joint pain.  He reports that he currently experiences disabilities with respect to his back, feet, knees and due to his military service, specifically difficult landings while performing parachute jumps.  In the alternative, he has also contended that his joint pain is an undiagnosed illness due to his service in the Southwest Asia Theatre of Operations.  The Veteran reported being seen in 1997 at the VA and these records are a part of his record.  

Applicable Law and Regulations
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board recognizes that the Veteran has asserted that his joint pain is due to exposure to environmental hazards while stationed in the Southwest Asia theatre of operations.  In this case, the Veteran's service personnel records show that he served in Southwest Asia.  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Facts and Analysis
Service treatment records are silent with respect to any complaints pertaining to the back, knees and elbows.  An October 1989 record did show that the Veteran suffered a bruised right shoulder after being hit while playing football.  In January 1990, the Veteran presented with right foot pain.  There was an abrasion on the right medial hallux at level of MCP.  The impression was questionable sesamoid fracture.  Although unclear, it appears that a contemporaneous x-ray showed focal cortical thickening 3rd MP, questionable stress fracture without acute [unclear]; suggest clinical correlation.  However, follow up treatment records are silent with respect to any further right foot pain.  Unfortunately, it does not appear that a discharge examination report is available.  Importantly, military records document that the Veteran underwent airborne training.  

After service, a January 11, 1993 Persian Gulf Registry Health History, approximately 5 months after discharge, shows that the Veteran reported problems sleeping due to muscle and joint pain.  He also checked off neck/back pain, joint problems, muscle weakness, night cramps and muscle soreness.  There was no clinical examination performed at that time.  However, in March 1997, the Veteran underwent a Gulf War examination at the VA.  The Veteran reported muscle and joint pain but on examination, the extremities and spine were clinically evaluated as normal.  

Post-service private treatment records showed that in February 2005, the Veteran reported back pain.  On x-ray, the impression was normal appearing lumbosacral spin with some degenerative changes noted in the thoracolumbar junction with some anterior spurring off the upper portion of L1.  In September 2005, the Veteran reported problems with joints "locking," but no other information was given.  Subsequently, in May 2006, the Veteran reporting lateral side right elbow and forearm pain since August 2005.  The examiner indicated that the Veteran's symptoms were due to lateral epicondylitis.  Again, in March 2008, private treatment records showed that the Veteran was seen for ankylosing spondylitis.  Follow up VA treatment records showed treatment for arthralgia as well as reported of back, feet, knee and elbow pain.  However, nothing in these records provide any further findings of a chronic disorder of any of the joints or offer any sort of etiological opinion.  

The Veteran was afforded a VA examination in July 2012.  The examiner reviewed the claims file.  The Veteran reported elbow, forearm, knee, lower leg, shoulder, arm and foot problems.  After examining the Veteran, the examiner determined that there were no undiagnosed conditions.  The examiner diagnosed lumbar degenerative joint disease, knee strain and bilateral heel spurs with degenerative joint disease in the first metatarsophalangeal joints.  The shoulder, arm and elbow pain were attributed to right elbow epicondylitis, left shoulder work injury status post arthroscopic surgery and left arm DVT (deep vein thrombosis) 2002, resolved.  The examiner indicated that these were nonservice-connected conditions that were not claimed and not due to Gulf War.  The examiner also found that the Veteran did not have a chronic cervical spine disorder as the neck was normal on examination.  However, the examiner failed to provide an opinion as to whether any of the Veteran's diagnosed joint disorders were directly related to service.  

At the Board hearing, the Veteran testified that he experienced joint pain in service, but did not report it because it was just not something that someone did in his unit.  He reported that he had experienced joint pain since his discharge from service and that he saw a private physician in 1995 for joint pain.  He indicated that he did not seek treatment earlier as he did not have any insurance.  He specifically testified that he was seeking service connection for his back, knees, elbows and feet.  He reported that his current joint problems of the feet, elbows, knees and back were due to numerous parachute jumps while in service.  

As the medical evidence was inadequate, the Board ordered additional development.  On remand, the Veteran was afforded another VA examination in August 2015.  The examiner reviewed the Veteran's electronic record.  With respect to the knees, the examiner noted the prior diagnosis of knee strain, but noted it had resolved with no objective evidence of residuals since July 2012 examination.  The examiner noted that it was a normal knee physical examination with full range of motion, bilaterally.  

With respect the spine, the examiner diagnosed degenerative arthritis of the spine per civilian records.  The Veteran reported daily back pain since late 1995 to 2000.  However, there was no low back pain today, but hips were achy now.  The examiner noted a normal back on physical examination with full range of motion and no evidence of myelopathy, radiculopathy or neuropathy. 

With respect to the feet, the examiner diagnosed bilateral calcaneal spurs and degenerative joint disease of the first metatarsophalangeal joints based on July 2012 x-rays.  He noted that both sides were affected and that these were considered incidental findings.  The Veteran told the examiner that he was a paratrooper and had several jumps, but no significant injury except the foot injury that was evaluated and nothing remains as confirmed at the last examination.  X-rays in 2012 showed heel spurs and arthritis.  The Veteran reported that he had no foot issues today.  The examiner found that it was a normal foot physical examination bilaterally.  

With respect to the right elbow, the Veteran said he was initially seen in 1997 for both of his elbows and getting an x-ray of the left elbow in 1998, but it was normal.  The examiner found that the Veteran did not have a current diagnosis.  He had previously been diagnosed with lateral epicondylitis in May 2006, but it had resolved with no residuals.  The examiner found a normal elbow physical exam, bilaterally with full range of motion.  He noted right elbow lateral epicondylitis, per records that had resolved with no objective evidence of residuals.  Moreover, there was no objective evidence of left elbow condition in the Veteran's available treatment records.

The examiner opined that the Veteran's claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that there was no objective evidence of any onset in service or shortly after discharge from service.  He had a normal physical examination with respect to all the joints today.  The examiner noted that the 2005 diagnosis of degenerative joint disease of the lumbar spine was an incidental finding with no clinical significance given normal examination.  Further, as the Veteran had a normal bilateral foot physical examination, the current diagnosis of bilateral heel spurs and bilateral degenerative joint disease of the first metatarsophalangeal joints per imaging in July 2012 is an incidental finding suggestive of natural aging process (age 42 at time of imaging) reported by the Veteran as asymptomatic at this examination.  He further indicated that the weight of peer-reviewed medical literature was against a relationship between multiple parachute jumps and the current claimed conditions.  

The medical evidence shows that Veteran's complaints of chronic joint pain has been attributed to degenerative joint disease of the lumbar spine, calcaneal spurs and bilateral degenerative joint disease of the first metatarsophalangeal joints, knee strain and right elbow epicondylitis, diagnosed conditions.  Significantly, the July 2012 VA examiner found that the Veteran did not have any undiagnosed conditions related to his service in the Southwest Asia theatre of operations.  Therefore, service connection for these disabilities under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on a direct basis.

Initially, the Board notes that based on review of the record, during the course of the appeal and prior to the Veteran's filing of his claim, the only diagnosed chronic disabilities with respect to the back, feet, knees and elbows are lumbar degenerative joint disease, calcaneal spurs and bilateral degenerative joint disease of the first metatarsophalangeal joints, knee strain and right elbow epicondylitis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this regard, the Board notes the Veteran's joints were all normal on examination in August 2015 and the examiner did not diagnose any other chronic joint disorders.  As such, the Board finds that the Veteran has not been diagnosed with any other chronic joint disorder other than lumbar degenerative joint disease, calcaneal spurs and bilateral degenerative joint disease of the first metatarsophalangeal joints, knee strain and right elbow epicondylitis.  

Following a careful review of the evidence, the Board finds that service connection is not warranted for the Veteran's joint pain of the back, feet, knees and elbows, variously diagnosed as lumbar degenerative joint disease, calcaneal spurs and bilateral degenerative joint disease of the first metatarsophalangeal joints, knee strain and right elbow epicondylitis.  The Board recognizes that the Veteran was airborne trained as well as stationed in the Southwest Asia theatre of operations.  However, there is no competent medical evidence linking the Veteran's currently diagnosed joint disorders to his service.  In this regard, the VA examiner in August 2015 opined that the Veteran's joint disorders were not related to service, to include parachute jumps and provided a detailed rationale for such opinion.  He also noted that the right foot injury in service had resolved based on x-ray evidence in July 2012.  The opinion was based upon review of the claims file and a physical examination, and is found to be of high probative value.  There is no medical opinion to refute this opinion.  

Moreover, there is no medical evidence of arthritis within one year of discharge so the service incurrence of such may not be presumed.  Again, the August 2015 examiner clearly indicated that the findings of degenerative joint disease of the back and first metatarsophalangeal joints were incidental findings suggestive of the natural aging process.  Moreover, in March 1997, which was almost five years after the Veteran's discharge from service, the Veteran's joints were clinically evaluated as normal.  As such, there is no competent medical evidence of pertinent symptomatology since service to support a claim for service connection.  See Walker, cited above.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report an in-service incident such as parachute jumps as well as being stationed in the Southwest Asia theatre of operation.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, although the Veteran has credibly reported continuing joint pain, which is supported by the January 1993 Gulf War Registry that was completed a few months following his discharge, his assertions that his current chronic joint disorders are related to service are outweighed by the more probative August 2015 VA examination with opinion finding no such relation.  Again, the Board also finds it significant that no joint abnormalities were found on examination in March 1997.  Given the lack of objective findings of arthritis almost five years after his discharge from service, the Veteran's statements are not sufficient to establish service connection based on a continuity of symptoms.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for joint pain of the back, feet, knees and elbows, variously diagnosed as lumbar degenerative joint disease, calcaneal spurs and bilateral degenerative joint disease of the first metatarsophalangeal joints, knee strain and right elbow epicondylitis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for joint pain of the back, feet, knees and elbows, variously diagnosed as lumbar degenerative joint disease, calcaneal spurs and bilateral degenerative joint disease of the first metatarsophalangeal joints, knee strain and right elbow epicondylitis, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran also seeks service connection for a chronic disability of the gastrointestinal system and a chronic disability of the respiratory system, to include sinusitis and allergic rhinitis.  The Board previously remanded these issues to obtain VA examinations with etiological opinions to determine whether the Veteran had any disorders directly related to service.  The Veteran was afforded VA examinations to address these disorders by the same examiner in August 2015.  Although specifically directed by the Board, the examiner indicated that the Veteran's claims file was not reviewed, but rather only his military service treatment records and VA treatment records were reviewed.  In other words, the examiner did not review the complete record in conjunction with the examinations.  

Further, with respect to the Veteran's claimed gastrointestinal disorder, the examiner diagnosed gastroesophageal reflux disease and gallbladder dyskinesia per record.  She then continued that irritable bowel syndrome (IBS) was not a diagnosis given at since this is a chronic condition, diagnosed by a primary medical doctor who is following the Veteran for a prolonged period of time with ruling out all other differential diagnosis.  The examiner indicated that she was unable to find that diagnosis.  Moreover, there was no such thing as an undiagnosed condition in this situation.  If there is a diagnosis of IBS and it is recorded, the examiner requested that the finding be sent for an addendum opinion; however, at this point of the evaluation and review, the examiner could not make a diagnosis by evaluating the Veteran for one time.  Significantly, the examiner failed to offer an etiological opinion for the Veteran's diagnosed conditions and also did not address a September 2007 record that indicated that the Veteran's private physician was quite suspicious that the Veteran had IBS.  

With respect to the Veteran's claimed respiratory disorder, the same examiner found that the Veteran did not suffer from a pulmonary respiratory condition.  Moreover, she determined that his diagnosed allergic rhinitis was not caused by any diagnosed condition during his active service.  The only rationale provided was that the Veteran's record showed a long history of allergic rhinitis mainly due to exposure to grass and animals with no record of allergic rhinitis during his active duty.  However, the examiner did not address the Veteran's competent and credible lay statements of symptoms in service as well as pertinent symptomatology since service as well as the January 1993 Persian Gulf Registry where the Veteran reported breathing problems and allergies that began in service.   

On the day of the examinations, the Veteran reported to VA patient advocate that he felt that the examiner was prejudiced against him given the statements she made.  He felt like her mind was made up prior to the examinations.  In a subsequent February 2016 statement, the Veteran again reiterated his complaint about the examiner and noted that she had told him she did not review his claims file.  The Veteran then requested another VA examination.  

No further opinion was obtained with respect to the Veteran's claimed respiratory disorder.  However, with respect to his GERD, a VA opinion was obtained in January 2016 from a Medical Officer at the VA Appeals Management Center to address the Veteran's gastrointestinal disorder.  The examiner opined that it was less likely than not that the Veteran's diagnosed gastrointestinal disorders, currently diagnosed with gastrointestinal reflux disease (GERD), with small hiatal hernia, aggravated by chewing tobacco and possible gallbladder dyskinesia, as well as gastritis without ulcer, diverticulosis and episodes of diarrhea, with associated bright red blood from small hemorrhoids and fissures, that such disabilities are related to the Veteran's military service, to include his exposure to various chemicals and his reports of bloody stool while in service.  The examiner rationalized that the Veteran's service treatment records showed no complaints or evaluations of gastrointestinal symptomatology.  He also noted that the Veteran was first evaluated for gastrointestinal complaints in January 1996, as documented in his private medical records, with a diagnosis of GERD aggravated by chewing tobacco and possible gallbladder dyskinesia, after a work-up that included: H. Pylori IGG negative 1/24/1996; Clo test negative 9/17/1996; Abdominal USS with CKK dated 2/15/1996 with ejection fraction of gallbladder approx. 33%; and Clo test negative 9/24/2002.  

The Medical Officer primarily based his opinion on the lack of evidence in the service treatment records and until January 1996.  Although the examiner noted the Veteran's statements concerning symptoms in service; it appears that the examiner did not consider the Veteran's competent and credible lay statements of symptoms in service as well as pertinent symptomatology since when proffering his opinion.  Again, the January 1993 Persian Gulf Registry, just a few months after the Veteran's discharge from service, shows that the Veteran reported stomach problems, including pain, nausea, vomiting, bloating, food intolerance, diarrhea, constipation, trouble swallowing, heartburn and food intolerance since service.  

In sum, in light of the above, the Board finds that these opinions are inadequate as the examiners did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for their opinions.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above, the Board finds that an additional examination by another examiner is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

Lastly, it appears that the Veteran receives continuing treatment at VA.  VBMS currently has record dated from May 2015.  In light of the need to remand for a VA examination, the AOJ should obtain VA treatment records from May 2015 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from May 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for appropriate VA examination(s) with different examiner(s) in order to determine the nature and etiology of any currently diagnosed chronic disability of the gastrointestinal system and respiratory system.  All indicated tests and studies should be undertaken.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner(s) should clearly delineate all currently diagnosed chronic disabilities of the gastrointestinal system and respiratory system.

After examining the Veteran and taking a thorough medical history, the appropriate examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed chronic disability of the gastrointestinal system is related to the Veteran's military service, to include environmental and chemical exposures during his service in the Southwest Asia Theatre of Operations, and his reports of bloody stool while in service. 

After examining the Veteran and taking a thorough medical history, the appropriate examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed chronic disability of the respiratory system is related to the Veteran's military service, to include environmental and chemical exposures during his service in the Southwest Asia Theatre of Operations. 

A detailed rationale for all opinions expressed should be provided.  In offering these opinions, the examiner(s) must consider the full record, to include the service treatment records, the January 1993 Persian Gulf Registry, the post service treatment records, to specifically include the September 2007 record concerning IBS, and the Veteran's competent and credible lay statements regarding the incurrence of symptoms in service and continuity of symptomatology.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remanded claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, if otherwise in order, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


